                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                            Criminal No. 18-150(1) (DWF/HB)

                    Plaintiff,

v.                                                             ORDER ON REPORT
                                                          AND RECOMMENDATION
Michael Hari,

                    Defendant.


      This matter is before the Court upon Defendant Michael Hari’s (“Defendant”)

objections (Doc. No. 139) to Magistrate Judge Hildy Bowbeer’s September 17, 2019

Report and Recommendation (Doc. No. 131) insofar as it recommends that Defendant’s

Motion to Dismiss (Doc. No. 94) be denied. The government responded to Defendant’s

objections. (Doc. No. 141.)

      The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference

for purposes of Defendant’s objections.

      In short, on June 20, 2018, a federal grand jury charged Defendant in a five-count

indictment stemming from Defendant’s role in the August 5, 2017 bombing of the Dar al

Farooq Islamic Center in Bloomington, Minnesota. The indictment charges the

following: (1) Intentionally Defacing, Damaging, and Destroying any Religious Real
Property Because of the Religious Character of that Property (in violation of 18 U.S.C.

§§ 247(a)(1) and 18 U.S.C. § 2); (2) Intentionally Obstructing, and Attempting to

Obstruct, by Force and the Threat of Force, the Free Exercise of Religious Beliefs (in

violation of 18 U.S.C. §§ 247(a)(2) and 18 U.S.C. § 2); (3) Conspiracy to Commit

Federal Felonies by Means of Fire and Explosives (in violation of 18 U.S.C. §§ 844(h)

and 844(m)); (4) Carrying and Using a Destructive Device During and in Relation to

Crimes of Violence (in violation of 18 U.S.C. § 924(c)(1)(B)(2) and 18 U.S.C. § 2); and

(5) Possession of an Unregistered Destructive Device (in violation of 26 U.S.C.

§§ 5845(a) and 5861(d), and 18 U.S.C. § 2.) In his motion to dismiss, Defendant raised

four challenges to the offenses with which he is charged. In the Report and

Recommendation, Magistrate Judge Bowbeer considered Defendant’s challenges.

       First, Magistrate Judge Bowbeer considered Defendant’s argument that 18 U.S.C.

§ 247(a) is facially invalid because Congress exceeded its authority under the Commerce

Clause in enacting the statute. Judge Bowbeer explained that while the Eighth Circuit

has not addressed the challenge raised, two federal courts have determined that Congress

did not exceed its Commerce Clause authority when it enacted § 247. See Doc. No. 131

at 5 (citing United States v. Ballinger, 395 F.3d 1218, 1222, 1225-30 (11th Cir. 2005);

United States v. Roof, 225 F. Supp. 3d 438, 452-55 (D.S.C. 2016)). The Magistrate Judge

also noted the three broad categories of activity that Congress can regulate under the

Commerce Clause: (1) “the use of the channels of interstate commerce”; (2) “the

instrumentalities of interstate commerce, or persons or things in interstate commerce,

even though the threat may come only from intrastate activities”; and (3) “activities that


                                             2
substantially affect interstate commerce.” United States v. Lopez, 514 U.S. 549, 558-59

(1995). The Magistrate Judge then concluded that § 247 is a valid exercise of Congress’s

authority under Lopez because: (1) Congress clearly invoked its authority to regulate1 the

channels and instrumentalities of interstate commerce and Defendant has not established

that there is no set of circumstances under which § 247 would be a valid exercise of this

authority; and (2) § 247 is a valid exercise of the authority to regulate “activities that

substantially affect interstate commerce.”

       Second, Judge Bowbeer considered Defendant’s argument that Counts 1-4 should

be dismissed because the Government’s pre-prosecution certification required by

18 U.S.C. § 247(e) is inadequate. The Magistrate Judge concluded that the certification

is valid to the limited extent that it is reviewable, and that the Attorney General’s

judgment that the prosecution is in the public interest and necessary for substantial justice

is not reviewable. (Doc. No. 141 at 13-17.)

       Third, Defendant argued that the offenses charged in 18 U.S.C. § 247(a)(1) and

§ 247(a)(2) are multiplicitous and violated the Double Jeopardy Clause. The Magistrate

Judge, however, found that § 247(a)(1) requires proof of an element (motive) that

§ 247(a)(2) does not; namely, that the defendant defaced, damaged, or destroyed religious

real property (or attempted to do so) because of the religious character of the property.

(Doc. No. 131 at 18-19.) In addition, the Magistrate Judge found that § 247(a)(2)


1
      The Magistrate Judge explained that § 247 was amended to add an interstate
commerce requirement after a successful Commerce Clause challenge to a different
criminal statute in Lopez.


                                               3
requires proof of obstruction (that defendant obstructed (or attempted to obstruct) the free

exercise of religious beliefs)—an element that § 247(a)(1) does not require. (Id.) The

Magistrate Judge concluded that Count 1 and Count 2 of the Indictment are not

multiplicitous and, therefore, do not place Defendant in double jeopardy.

       Finally, Judge Bowbeer considered Defendant’s argument that Count 4, which

charges Defendant with carrying and using a destructive device during and in relation to

crimes of violence, in violation of 18 U.S.C. § 924(c)(1)(B)(2) and 18 U.S.C. § 2, should

be dismissed because the offenses set forth in § 247(a)(1) and § 247(a)(2) do not qualify

as predicate “crimes of violence” for purposes of § 924(c). Defendant argues that the

violations of §§ 247(a)(1) and (a)(2) are not categorically crimes of violence under

§ 924(c) because they do not necessarily involve the use of force “against the person or

property of another,” reasoning that a person could be prosecuted under the statute for

destroying his or her own religious property. The Magistrate Judge, however, concluded

that the requisite elements of the statutes show that there is no “realistic probability” that

someone could damage his or her religious real property because of the religious

characteristics of the property. Thus, the Magistrate Judge concluded that the offenses

set forth in § 247(a)(1) and § 247(a)(2) qualify as predicate “crimes of violence” for

purposes of § 924(c).

       In his objections, Defendant raises many of the same arguments made in support

of the motion to dismiss. The Court has carefully reviewed Defendant’s objections and

the arguments in response. After that review, the Court finds no reason to depart from

the Magistrate Judge’s recommendations, which are both factually and legally correct.


                                               4
The Magistrate Judge thoroughly reviewed and analyzed the four challenges Defendant

raised. The Magistrate Judge correctly concluded that Defendant’s motion to dismiss

should be denied. Accordingly, and based upon the Court’s de novo review of the record,

the arguments and submissions of the parties, and the Court being otherwise duly advised

in the premises, the Court hereby enters the following:

                                        ORDER

      1.     Defendant Michael Hari’s objections (Doc. No. [139]) to Magistrate Judge

Bowbeer’s September 17, 2019 Report and Recommendation are OVERRULED.

      2.     Magistrate Judge Bowbeer’s September 17, 2019 Report and

Recommendation (Doc. No. [131]) is ADOPTED.

      3.     Defendant’s Motion to Dismiss (Doc. No. [94]) is DENIED.


Dated: December 20, 2019                        s/Donovan W. Frank
                                                DONOVAN W. FRANK
                                                United States District Judge




                                            5
